COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-16-00357-CV


EDWARDS & ASSOCIATES, TIM                                             APPELLANTS
EDWARDS

                                          V.

AZLEWAY, INC. AND GARY DUKE                                            APPELLEES

                                      ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 017-281397-15

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      Appellants filed a timely notice of appeal from the trial court’s July 28, 2016

“Order Granting Defendants’ Motion for Summary Judgment.” The trial court

subsequently granted appellants’ motion for new trial on September 28, 2016,

while it still had plenary jurisdiction over the case. See Tex. R. Civ. P. 329b(e).



      1
       See Tex. R. App. P. 47.4.
      On October 3, 2016, we informed the parties that it appeared the trial

court’s granting of the motion for new trial rendered this appeal moot and that the

appeal would be dismissed as moot unless, on or before October 13, 2016, any

party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

       Accordingly, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and SUDDERTH, JJ.

DELIVERED: November 23, 2016




                                    2